The action was to recover from defendants the amount of deficiency of rent of a co-operative apartment extending over a period of twelve or thirteen years, apparently based on defendants’ alleged breach of an agency agreement and defendants’ alleged contractual liability. A cause of action which contained allegations of fraud and conspiracy was also set forth. The verdict was for defendants. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Davis, Adel and Close, JJ.